Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
A sample of petitioner’s urine twice yielded a positive urinalysis test result, and he was accordingly charged in a misbehavior report with violating the prison disciplinary rule prohibiting drug use. He was found guilty as charged following a tier III disciplinary hearing, and his administrative appeal was unsuccessful. Petitioner then commenced this CPLR article 78 proceeding.
We confirm. The misbehavior report, test documentation and hearing testimony provide substantial evidence to support the determination of guilt (see Matter of Davis v Fischer, 98 AD3d 1154, 1155 [2012]; Matter of Blake v Fischer, 87 AD3d 771, 772 [2011]). The testimony of the officers involved further established that a proper chain of custody over the sample was maintained, notwithstanding that the relevant documentation was not signed by the officers and incorrectly noted the date when the sample was taken (see Matter of Davis v Fischer, 98 AD3d at 1155; Matter of Geraci v Fischer, 63 AD3d 1467, 1468 [2009]; Matter of Patterson v Goord, 266 AD2d 611, 611 [1999]). Petitioner’s related challenge to the adequacy of the misbehavior report, to the extent it is properly before us, has been examined and found to lack merit.
Peters, P.J., Mercure, Lahtinen and Stein, JJ., concur.
Adjudged that the determination is confirmed, without costs, and petition dismissed.